Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00203-CV

                                   G. Ted BALLARD,
                                        Appellant

                                            v.

                            WULFE INVESTMENTS LTD,
                                    Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-19017
                          Honorable Larry Noll, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant G. Ted Ballard.

      SIGNED April 24, 2013.


                                             _________________________________
                                             Patricia O. Alvarez, Justice